ORDER
PER CURIAM.
Terrell Lacey (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. The convictions sought to be vacated were for one count of murder in the first degree, three counts of assault in the first degree, and four counts of armed criminal action. Movant was sentenced to life imprisonment without possibility of probation or parole for the murder count, life imprisonment for one of the assault counts, fifteen years’ imprisonment on each of the other two assault counts, and life imprisonment on each count of armed criminal action, all sentences to be served concurrently. On appeal Movant contends the motion court erred in denying his claim that his trial counsel was ineffective for failing to object and request a mistrial when the prosecutor misdefined the word “deliberation” during closing argument. Movant also contends the motion court erred in denying his claim for relief based on alleged prosecutorial misconduct in failing to disclose a deal between the State and one of its witnesses in return for that witness’s testimony.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s ruling is based on findings and conclusions that are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a mem*905orandum solely for their use explaining the reasons for this decision. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).